      Case: 1:19-cv-00193-CAB Doc #: 1-2 Filed: 01/25/19 1 of 1. PageID #: 22



                        IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 STEVEN CONLEY,                                  )
 c/o Malik Law                                   )   CASE NO.:
 8437 Mayfield Road, Suite #101                  )
 Chesterland, OH 45202                           )
                                                 )   JUDGE:
                                                 )
                                                 )
                 Plaintiff,                      )   PLAINTIFF’S NOTICE OF MANUAL
                                                 )   FILING OF EXHIBIT 1 TO HIS
         v.                                      )   COMPLAINT – VIDEO OF INCIDENT
                                                 )
 LORAIN COUNTY, OHIO AND                         )
 LORAIN COUNTY BOARD OF                          )
 COMMISSIONERS, et al.,                          )
                                                 )
                                                 )
                                                 )
                                                 )
                 Defendants.

        Now comes Plaintiff, by and through undersigned counsel, and hereby gives Notice that

he will manually filed Exhibit 1 attached to their Complaint. Filing Exhibit 1 with the Court’s

ECF System is not possible. Exhibit 1 consists of one video that shows the incident which is the

subject matter of Plaintiff’s civil lawsuit.

                                                                          Respectfully submitted,

                                                                                 /s/ Sara Gedeon
                                                                                      Malik Law
                                                                      David B. Malik (0023763)
                                                                         Sara Gedeon (0085759)
                                                                   8437 Mayfield Road Suite 101
                                                                        Chesterland, Ohio 44026
                                                                                 (440) 729-8260
                                                                                 (440) 490-1177
                                                                          dbm50@sbcglobal.net
                                                                       sgedeon1021@gmail.com
